NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         DEC 21 2020
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ROBERT LANE,                                     No.   19-15438

                Plaintiff-Appellant,             D.C. No. 2:13-cv-01125-MHB

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Arizona
                  Michelle H. Burns, Magistrate Judge, Presiding

                     Argued and Submitted December 8, 2020
                              Pasadena, California

Before: KELLY,** GOULD, and R. NELSON, Circuit Judges.

      Robert Lane’s (“Lane”) attorney and real party in interest, Eric Slepian

(“Slepian”), appeals the district court’s order granting in part and denying in part

his request for attorney fees under 42 U.S.C. § 406(b). We have jurisdiction under



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Paul J. Kelly, Jr., United States Circuit Judge for the
U.S. Court of Appeals for the Tenth Circuit, sitting by designation.
28 U.S.C. § 1291, and we affirm.

      Lane and Slepian entered into a written contingency fee agreement, which

allowed Slepian to recover 25% of awarded backpay for any work performed at the

federal court. Slepian expended 34.6 hours before the district court, and Andrew

Saul, Commissioner of the Social Security Administration (the “Commissioner”),

conceded error and voluntarily remanded to the Social Security Administration

(“SSA”). On remand, the SSA found Lane disabled, resulting in a backpay award

of $275,926 for Lane.

      Slepian petitioned the district court for an award of fees pursuant to 42

U.S.C. § 406(b), which provides a judicial check on the reasonableness of

contingency fee agreements for representing Social Security benefits claimants.

Gisbrecht v. Barnhart, 535 U.S. 789, 807–08 (2002). Slepian petitioned for

$58,981.50, amounting to $10,000 less than the 25% provided by the fee

agreement. The district court reduced the fee to 10% of the past-due benefits, or

$27,592.60, concluding that the requested fee was disproportionate to the time

spent on the case and the risk that counsel had undertaken.

      The district court did not abuse its discretion in reducing the fee award to

10% of the awarded backpay. See Crawford v. Astrue, 586 F.3d 1142, 1146–47

(9th Cir. 2009) (en banc). The district court appropriately started with the fee

agreement and adjusted downward. See id. at 1148–51. The district court may


                                          2
reduce the award “for substandard performance, delay, or benefits that are not in

proportion to the time spent on the case.” Id. at 1151 (citing Gisbrecht, 535 U.S. at

808). Here, the district court did that, concluding that the award was

disproportionate to the hours worked before the court and that there was minimal

risk involved.

       Slepian contends that the district court abused its discretion by applying a

lodestar method. We reject this argument. The Supreme Court in Gisbrecht

acknowledged that the district court may consider the lodestar calculation as an aid

to assess the reasonableness of the fee. Crawford, 586 F.3d at 1151. The district

courts in Crawford had abused their discretion by starting with the lodestar amount

and applying an “‘enhancement’ as a percentage of the lodestar[.]” Id. at 1150.

But here the district court appropriately started with the fee agreement and then

adjusted downward. Although the district court expressed the amount in terms of

an hourly rate, there is no indication that the district court employed “[a]ll of the

normal lodestar language and methodology” as the district courts in Crawford did.

Id. at 1150.

       Next, Slepian argues that the district court rested its decision on a clearly

erroneous finding of fact. See Clark v. Astrue, 529 F.3d 1211, 1214 (9th Cir. 2008)

(“The district court abuses its discretion if it . . . rests its decision on a clearly

erroneous finding of fact.”). The district court determined that the risk in the case


                                             3
was minimal because the Commissioner conceded error and requested a reversal

and remand. Slepian contends that the Commissioner’s request to remand did not

lessen the risk in accepting representation because the Commissioner did not

request to remand until after Lane had submitted an opening brief. This argument

does not establish an abuse of discretion. See United States v. Hinkson, 585 F.3d

1247, 1251 (9th Cir. 2009) (en banc) (holding that the abuse of discretion “test

then requires us to determine whether the district court's findings of fact . . . were

illogical, implausible, or without support in inferences that may be drawn from

facts in the record.”). If the Commissioner conceded error at all, one could infer it

must not have been a particularly difficult case in the first place and that an

experienced Social Security attorney could recognize that it was a less risky case

before accepting representation.

      Finally, Slepian contends that the district court did not adequately explain

why it reduced the fee to 10% of recovered backpay. District courts must “explain

why the percentages . . . produced a reasonable fee in each case.” Crawford, 586

F.3d at 1152. Where the district court awards a substantially reduced fee, it must

“articulate[ ] its reasoning with more specificity[.]” Id. (quoting Moreno, 534 F.3d

at 1111). Here, the district court’s reasoning was sufficiently “concise but

clear.” Moreno v. City of Sacramento, 534 F.3d 1106, 1111 (9th Cir. 2008)

(citing Hensley v. Eckerhart, 461 U.S. 424, 437 (1983)) (emphasis removed). It


                                           4
was “comprehensible” and “provide[d] an explanation that we can meaningfully

review.” See id. at 1111, 1113.

      “Judges of our district courts are accustomed to making reasonableness

determinations in a wide variety of contexts, and their assessments in such matters,

in the event of an appeal, ordinarily qualify for highly respectful review.”

Gisbrecht, 535 U.S. at 808. Under this highly respectful review, we cannot

conclude that the district court abused its discretion.

      AFFIRMED.




                                           5